Exhibit 10.21

 

HURON CONSULTING GROUP INC.

 

DIRECTORS’ COMPENSATION FOR 2006 AND 2007

 

SUMMARY SHEET

 

ANNUAL BOARD RETAINER1

   $   40,000

(Paid in 4 equal installments)

      

ANNUAL COMMITTEE CHAIRMANSHIP RETAINER1

      

(Paid in 4 equal installments)

      

Audit Committee

   $ 10,000

Compensation Committee

   $ 7,500

Nominating and Corporate Governance Committee

   $ 7,500

BOARD MEETING FEE

   $ 1,000

COMMITTEE MEETING FEE

   $ 1,000

EQUITY RETAINER

    

Grant of Restricted Common Stock Upon Appointment

   15,000 Shares

Annual Grant of Restricted Common Stock – 20062

   5,700 Shares

Annual Grant of Restricted Common Stock – 20073

   $150,000

--------------------------------------------------------------------------------

1

Annual retainers are prorated to reflect the portion of the year that the
director serves on the board.

2

On the date of the 2006 annual meeting of stockholders, each independent
director was granted 5,700 shares of restricted common stock, which are
scheduled to vest over the following twelve quarters.

3

Beginning with the 2007 annual meeting of stockholders, each independent
director will be granted shares of restricted common stock with an aggregate
fair value of $150,000. Such shares will vest over the following twelve
quarters.